                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


MICHAEL RICHARDSON,                  )                  3:18-cv-00339-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  March 18, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER              REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are Plaintiff’s Motion to Compel Responses to Interrogatories (ECF No.
28) and Plaintiff’s Motion to Compel Production of Documents Medical Records (ECF No. 29).
Plaintiff contends he mailed his first set of interrogatories and a request for production of
documents to Defendants on January 27, 2020. On February 26, 2020, Plaintiff states Defendants
responded to Plaintiff’s discovery but “refused to provide the identity of a John Doe Doctor” and
failed to make copies of his medical records pursuant to AR 639. (ECF No. 28 at 3; ECF No. 29
at 3.)

        Plaintiff’s motion does not include the required certification of a good faith attempt to meet
and confer. A motion seeking to compel responses to discovery must “include a certification that
the movant has in good faith conferred or attempted to confer with the person or party failing to
make disclosure or discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a);
see also LR 26-7(c), which provides in pertinent part as follows:

       (c)     Discovery motions will not be considered unless the movant (1) has made
               a good faith effort to meet and confer as defined in LR IA 1-3(f) before
               filing the motion, and (2) includes a declaration setting forth the details and
               results of the meet-and-confer conference about each disputed discovery
               request.
       MINUTES OF THE COURT
       3:18-cv-00339-MMD-WGC
       March 18, 2020
       Page Two



       The following is the pertinent text of LR IA 1-3(f):

       (f)    Meet and Confer. Whenever used in these rules, to “meet and confer” means
              to communicate directly and discuss in good faith the issues required under
              the particular rule or court order. This requirement is reciprocal and applies
              to all participants. Unless these rules or a court order provide otherwise, this
              requirement may only be satisfied through direct dialogue and discussion in
              a face-to-face meeting, telephone conference, or video conference. The
              exchange of written, electronic, or voice-mail communications does not
              satisfy this requirement.

              (1)     The requirement to meet and confer face-to-face or via
                      telephonic or video conference does not apply in the case of
                      an incarcerated individual appearing pro se, in which case
                      the meet-and-confer requirement may be satisfied through
                      written communication.

              (2)     A party who files a motion to which the meet-and-confer
                      requirement applies must submit a declaration stating all
                      meet-and-confer efforts, including the time, place, manner,
                      and participants. The movant must certify that, despite a
                      sincere effort to resolve or narrow the dispute during the
                      meet-and-confer conference, the parties were unable to
                      resolve or narrow the dispute without court intervention.

              (3)     In addition to any sanction available under the Federal Rules
                      of Civil Procedure, statutes, or case law, the court may
                      impose appropriate sanctions under LR IA 11-8 for a party’s
                      failure to comply with the meet-and-confer requirement.

              (4)     Failure to make a good-faith effort to meet and confer
                      before filing any motion to which the requirement applies
                      may result in denial of the motion.


        Plaintiff’s Motions to Compel (ECF Nos. 28 and 29) are DENIED without prejudice. If
Plaintiff elects to renew his motions, he must comply with Rule 37 and LR 26-7(c).

       IT IS SO ORDERED.
                                                      DEBRA K. KEMPI, CLERK
                                                      By:      /s /
                                                          Deputy Clerk
